Citation Nr: 1434955	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-13 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than July 26, 2001, for the grant of service connection for headaches.

2.  Entitlement to an effective date earlier than July 26, 2001, for the grant of service connection for dizziness.

3.  Entitlement to an effective date earlier than July 26, 2001, for the grant of service connection for intermittent optic nerve compression.

4.  Entitlement to an effective date earlier than July 26, 2001, for the grant of a total rating based on individual unemployability due to service-connected disability (TDIU).

5.  Entitlement to an effective date earlier than July 26, 2001, for the grant of service connection for headaches, based on clear and unmistakable error (CUE).

6.  Entitlement to an effective date earlier than July 26, 2001, for the grant of service connection for dizziness, based on CUE.

7.  Entitlement to an effective date earlier than July 26, 2001, for the grant of service connection for intermittent optic nerve compression, based on CUE.

8.  Entitlement to an effective date earlier than July 26, 2001, for the grant of TDIU, based on CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1979 to August 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO) denying entitlement to earlier effective dates for TDIU and entitlement to service connection for headaches, dizziness, and intermittent optic nerve compression.

The May 2014 brief from the Veteran's representative described an allegation of CUE in a June 1986 rating decision as "possible."  The Agency of Original Jurisdiction (AOJ) has not adjudicated a claim of CUE with respect to the June 1986 rating decision.  Therefore, the Board does not have jurisdiction over that claim, and it is referred to the AOJ for appropriate action.

The issues of entitlement to earlier effective dates for awards of TDIU and service connection for headaches, dizziness, and intermittent optic nerve compression based on CUE are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was granted entitlement to service connection for dizziness and intermittent optic nerve compression, effective July 26, 2001, in a July 2002 rating decision and was granted entitlement to service connection for headaches and TDIU, also effective July 26, 2001, in a September 2002 rating decision.

2.  In a May 2003 writing, the Veteran withdrew, in writing, his appeal with respect to earlier effective dates for the grants of dizziness and intermittent optic nerve compression.

3.  The Veteran filed the current claim for earlier effective dates for the awards of service connection for dizziness, optic nerve compression, headaches, and for TDIU in December 2008.


CONCLUSIONS OF LAW

1.  The July 2002 and September 2002 rating decisions are final.

2.  The Veteran's claims of entitlement to an effective date earlier than July 26, 2001, for the awards of service connection for dizziness, optic nerve compression, and headaches and for TDIU lack legal merit and are dismissed.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. §§ 3.400, 20.302 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was granted entitlement to service connection for dizziness and intermittent optic nerve compression, effective July 26, 2001, in a July 2002 rating decision.  He filed a notice of disagreement in August 2002 with respect to the effective dates awarded for service connection for dizziness and intermittent optic nerve compression.

The Veteran was granted entitlement to service connection for headaches and TDIU, also effective July 26, 2001, in a September 2002 rating decision.  

In May 2003, the Veteran withdrew his appeal with respect to claims for earlier effective dates for the awards of dizziness and intermittent optic nerve compression.

No further correspondence on these matters was received until December 2008.  As such, the July and September 2002 rating decisions became final.  

There is no basis in law for a free-standing earlier effective date claim from matters addressed in final and binding rating decisions.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that VA claimants may not properly file, and VA has no authority to adjudicate, a free-standing earlier effective date claim in an attempt to overcome a final decision).  [Allegations of CUE were adjudicated separately and are discussed in the remand portion of this decision.]  

Once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a "freestanding" earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Id.  The Rudd Court reasoned that to allow such claims would vitiate the rule of finality. Id.

Thus, the Board finds no allegation of fact or law upon which relief may be granted. To find otherwise, the Board would err in entertaining a "freestanding claim" without imposing the strictures of finality.  Rudd, 20 Vet. App. at 300.  Accordingly, the Veteran's claims must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

The claim of entitlement to an effective date earlier than July 26, 2001, for the grant of service connection for headaches is dismissed.

The claim of entitlement to an effective date earlier than July 26, 2001, for the grant of service connection for dizziness is dismissed.

The claim of entitlement to an effective date earlier than July 26, 2001, for the grant of service connection for intermittent optic nerve compression is dismissed.

The claim of entitlement to an effective date earlier than July 26, 2001, for TDIU is dismissed.


REMAND

In his May 2009 correspondence, the Veteran asserted entitlement to earlier effective dates for the disabilities on appeal based on CUE.  A June 2009 rating decision denied such entitlement.  

The Board finds that correspondence from the Veteran received in September 2009 can be reasonably interpreted as a (timely) notice of disagreement with the issues decided in the June 2009 rating decision.  The RO has not issued a statement of the case (SOC) with regard to earlier effective dates based on CUE.  In such circumstances, the Board is required to remand the matters for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Accordingly, these matters are not before the Board at this time, and will only be before the Board if the appellant timely files a substantive appeal after an SOC is issued.

The Board advises the Veteran that, if he wishes to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked, as in a motion for revision or reversal based on CUE, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, supra.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000).

At a minimum, the Veteran must clearly identify the specific decision which he believes contains error, and the specific issue within that decision.

Accordingly, the case is REMANDED for the following:

The AOJ should furnish a fully responsive SOC as to the issue of entitlement to earlier effective dates for the service-connected headaches, dizziness, intermittent optic nerve compression, and TDIU, based on CUE to the Veteran and his representative.  Afford a reasonable opportunity for response.  The Veteran (and his representative) should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of these issues to the Board.  As to any issue where a timely substantive appeal is received, such issue should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


